DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goettfert et al (US 20090204657) hereinafter Goettfert.

Regarding claim 1, Goettfert teaches a device (Goettfert, figure 1) comprising: 
a true random number generator having an output (Goettfert, figure 3B, TRNG 12, [0020] the true random number generator (TRNG) 12 generating a true random sequence); 
a first deterministic random number generator having an output (Goettfert, figure 3B, PRNG 14, [0020] the pseudo random number generator (PRNG) 14 generating a pseudo random sequence); and 
an exclusive OR logic function having a first input coupled to the output of the true random number generator and a second input coupled to the output of the deterministic random number generator (Goettfert, [0019] the combinational logic 16 is illustrated in figure 3B as XOR gate receives TRNG 12 and PRNG 14 as input,), and 
an output for providing a random number (Goettfert, figure 3B, output of XOR 16).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goettfert in view of Leest (NPL - Efficient implementation of true random number generator based on SRAM PUFs).

Regarding claim 2, Goettfert discloses the invention as in the parent claim above, including a deterministic random number generator (PRNG) to generate random number. Goettfert does not explicitly teach how the PRNG is implemented. However, Leest teaches the first deterministic random number generator comprises: 
an entropy source comprising a plurality of memory cell bits for generating a seed value (Leest, figure 1, SRAM memory connected to a conditioning algorithm for deriving a truly random seed); 
a hash function coupled to the entropy source for hashing the seed value (Leest, figure 1, the SRAM memory is connected to a conditioning algorithm, section 4.1, to extract the seed from SRAM, the SHA-256 hash function is used to perform conditioning); and 
a deterministic random bit generator for receiving the hashed seed value and for generating a plurality of random bits (Leest, figure 1, the DRBG receives a seed value from the conditioning algorithm, and output a random bit stream).  

It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the PRNG of Goettfert to replace with Leest’s PRNG, a technique to use SRAM as an entropy source for PRNG. This modification would have been obvious because the design of an SRAM memory bit cells are processing in a variation way and tends to start up with a certain value, and when the SRAM memory is powered, the bit cells shows noisy behavior,  and noise behavior makes the random number generator more secure and unpredictable.

Regarding claim 3, the combined system of Goettfert in view of Leest discloses the invention as in the parent claim above, including the plurality of memory cell bits comprises a plurality of static random-access memory cell bits (Leest, SRAM entropy source).   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goettfert in view of Onaya (US 20060179094).

Regarding claim 4, Goettfert discloses the invention as in the parent claim above, including a TRNG and a PRNG that input to a XOR gate to output a random number. Goettfert does not explicitly teach a second deterministic random number generator having an output coupled to a third input of the XOR gate. However, Onaya teaches a random number generator that comprises two deterministic random number generators and one physical random number generator and a XOR gate to generate a random number. 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Goettfert random number generator to include a second deterministic random number generator and input to the XOR gate as a third input. This modification would have been obvious because when multiple random number generators that input to a XOR gate, it makes the result highly unpredictable and provide more secure for the system.
As modified, the combined system of Goettfert in view of Onaya teaches the device of claim 1 further comprising a second deterministic random number generator having an output coupled to a third input of the exclusive OR logic function.

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goettfert in view of Onaya  as applied to claim 4 above, and further in view of Leest.

Regarding claim 5, the combined system of Goettfert in view of Onaya discloses the invention as in the parent claim above, including a device comprises first and second deterministic random number generator. However, the combined system of Goettfert in view of Onaya does not explicitly teaches how the deterministic random number generators are implemented. Leest teaches the implementation of deterministic random number generator comprises:  
an entropy source comprising a plurality of memory cell bits for generating a seed value (Leest, figure 1, SRAM memory connected to a conditioning algorithm for deriving a truly random seed); 
a hash function coupled to the entropy source for hashing the seed value (Leest, figure 1, the SRAM memory is connected to a conditioning algorithm, section 4.1, to extract the seed from SRAM, the SHA-256 hash function is used to perform conditioning); and 
a deterministic random bit generator for receiving the hashed seed value and for generating the plurality of random bits (Leest, figure 1, the DRBG receives a seed value from the conditioning algorithm, and output a random bit stream).  

It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the deterministic random number generator of the combined system of Goettfert in view of Onaya to replace with Leest’s G, a technique to use SRAM as an entropy source for DRNG. This modification would have been obvious because the design of an SRAM memory bit cells are processing in a variation way and tends to start up with a certain value, and when the SRAM memory is powered, the bit cells shows noisy behavior,  and noise behavior makes the random number generator more secure and unpredictable.

Regarding claim 6, the combined system of Goettfert in view of Onaya and further in view of Leest discloses the invention as in the parent claim above, including the entropy sources of the first and second deterministic random number generators are separate non-overlapping segments of bits of a static random-access memory array (Leest, section 3.1, all bits of the SRAM start-up pattern are independent, each bit of the pattern can be viewed as an individual binary source).

Regarding claim 7, the combined system of Goettfert in view of Onaya and further in view of Leest discloses the invention as in the parent claim above, including an entropy source of the true random number generator is different than the entropy sources of the first and second deterministic random number generators (Goettfert, [0042] the HRNG comprise a TRNG and PRNG which are implemented as self-contained modules such that each module is individually operative).

Regarding claim 8, the combined system of Goettfert in view of Onaya and further in view of Leest discloses the invention as in the parent claim above, including the device comprises a secure element for use in a smartcard or mobile phone (Goettfert, [0042] the Hybrid random number generator (HRNG), are being used in a crypto controller (figure 8), a chip card, a smart card or the like).

Claim 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goettfert in view of Onaya and leest.

Regarding claim 9, Goettfert teaches a random number generator comprising a random number generator having an output (Goettfert, figure 3B, TRNG 12, [0020] the true random number generator (TRNG) 12 generating a true random sequence) and a deterministic random number generator (Goettfert, figure 3B, PRNG 14, [0020] the pseudo random number generator (PRNG) 14 generating a pseudo random sequence) and the an XOR gate receives the output of the TRNG and TRNG as the inputs (Goettfert, [0019] the combinational logic 16 is illustrated in figure 3B as XOR gate). Goettfert does not explicitly teach a plurality of deterministic random number generators, each of the plurality of deterministic random number generators comprising: an entropy source for generating a seed value; a hash function coupled to the entropy source for hashing the seed value; and a deterministic random bit generator for receiving the hashed seed value and an output; an exclusive OR logic function having a first input coupled to the output of the true random number generator, a plurality of second inputs, each of the plurality of second inputs coupled to a corresponding output of a deterministic random number generator of the plurality of deterministic random number generators, and an output for providing a random number.
Onaya teaches a random number generator that comprises two deterministic random number generators and one physical random number generator and a XOR gate to generate a random number.
The motivation for combing Goettfert and Onaya is described in claim 4. See claim 4 rejection.
The combined system of Goettfert in view of Onaya teaches a random number generator comprising, a true random number generator and a plurality of deterministic random number generators and an XOR gate to receive the output of the true random number generator and the plurality of deterministic random number generator as the inputs to the XOR gate to provide a random number generator.
The combined system of Goettfert in view of Onaya does not teach each of the plurality of deterministic random number generators comprising: an entropy source, a hash function coupled to the entropy source, a deterministic random bit generator.

an entropy source comprising a plurality of memory cell bits for generating a seed value (Leest, figure 1, SRAM memory connected to a conditioning algorithm for deriving a truly random seed); 
a hash function coupled to the entropy source for hashing the seed value (Leest, figure 1, the SRAM memory is connected to a conditioning algorithm, section 4.1, to extract the seed from SRAM, the SHA-256 hash function is used to perform conditioning); and 
a deterministic random bit generator for receiving the hashed seed value and for generating a plurality of random bits (Leest, figure 1, the DRBG receives a seed value from the conditioning algorithm, and output a random bit stream).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the deterministic random number generators of the combined system of Goettfert in view of Onaya to replace with Leest’s deterministic random number generator, a technique to use SRAM as an entropy source for deterministic random number generator. This modification would have been obvious because the design of an SRAM memory bit cells are processing in a variation way and tends to start up with a certain value, and when the SRAM memory is powered, the bit cells shows noisy behavior, and noise behavior makes the random number generator more secure and unpredictable.

Regarding claim 10, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including the entropy source of each of the plurality of deterministic random number generators comprises a plurality of static random-access memory cells (Leest, figure 1, the SRAM entropy source).

Regarding claim 11, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including the entropy sources of the deterministic random number generators comprise separate non-overlapping segments of memory cells from a static random-access memory array (Leest, section 3.1, all bits of the SRAM start-up pattern are independent, each bit of the pattern can be viewed as an individual binary source).

Regarding claim 12, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including a memory for storing the random number output from the exclusive OR logic function (Goettfert, figure 8, [0049] register 106 is connected to the output of HRNG 102, in order to receive and store the HRNG output bit stream).  
Regarding claim 13, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including the random number generator (Goettfert, figure 8, HRNG 102) is implemented in a secure element (Goettfert, figure 8, crypto controller 100, is interpreted as a secure element).

Regarding claim 14, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including the random number generator is implemented using instructions stored on non-transitory machine-readable storage medium (Goettfert, figure 8, [0049] the instruction program 110 is stored on the memory 108).  

	Regarding claim 15, it recites a method claim that is corresponding to the apparatus claim 9. Therefore, it is rejected for the same reasons as claim 9

Regarding claim 16, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including extracting a seed value from a first entropy source further comprises powering up an array of static random-access memory cells (Leest, section 2, page 304, the SRAM bits have noisy behavior when being powered, and the bits needs to be condensed into a full entropy random seed), wherein the first entropy source comprises a plurality of memory cells of the array (Leest, figure 1, SRAM entropy source).  

Regarding claim 17, it recites a method claim that is corresponding to the apparatus of claim 9. Therefore, it is rejected for the same reasons as claim 9.

Regarding claim 18, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including the steps of extracting the seed values from the first and second entropy sources further comprises extracting the seed values from an array of static random-access memory cells (Leest, section 3.1 the noise present in SRAM start-up pattern will be used to derive a seed for a pseudo-random number generator), wherein the first entropy source comprises a first plurality of the static random-access memory cells and the second entropy source comprises a second plurality of the static random-access memory cells, and wherein the first and second pluralities of static random-access memory cells are separate and non-overlapping from each other (Leest, section 3.1, all bits of the SRAM start-up pattern are independent, each bit of the pattern can be viewed as an individual binary source ).

Regarding claim 19, the combined system of Goettfert in view of Onaya and Leest discloses the invention as in the parent claim above, including extracting the seed values from the array further comprises powering up the array (Leest, section 2, page 304, the SRAM bits have noisy behavior when being powered, and the bits needs to be condensed into a full entropy random seed).

Regarding claim 20, it recites a method claim that is corresponding to the apparatus claim 14. Therefore, it is rejected for the same reasons as in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukushima – US 20040264233
Fukushima teaches a system to generate random number generator using both true random number generator and pseudo random number. However, Fukushima system comprises two true random number generator and one pseudo random number generator.
Williams – US 20030236803
Hars – US 20040039762
Kobayashi – 20090309646


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            571-272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183